PER CURIAM.
Former wife appeals two orders of the circuit court dated October 17, 2012. The first establishes a temporary timesharing schedule for the parties regarding the parties’ minor children. The second order found former wife in contempt, imposed sanctions, and awarded attorney’s fees to former husband. Former wife argues on appeal that the trial court committed reversible error in failing to allow her sufficient time to present her case. She also argues that the order of contempt is erroneous as a matter of law on its face. Former husband confesses error. We find such confession to be proper in the circumstances and accordingly reverse the orders on appeal and remand to the trial court for further proceedings.
REVERSED.
BENTON, C.J., WOLF and SWANSON, JJ., concur.